 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:19-po-00087-SAB
12                         Plaintiff,                  [Citation # F5384094 CA/42]
13   v.                                                MOTION AND ORDER FOR DISMISSAL
14   NICOLE A. NAUMCHEFF
15                         Defendant.
16

17
     The United States of America, by and through McGregor W. Scott, United States Attorney, and William
18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:19-po-00087-
19
20 SAB [Citation # F5384094 CA/42] against NICOLE A. NAUMCHEFF, without prejudice, in the

21 interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22

23
     DATED: December 18, 2019                            Respectfully submitted,
24
                                                         McGREGOR W. SCOTT
25                                                       United States Attorney
26                                               By:     /s/ William B. Taylor
                                                         WILLIAM B. TAYLOR
27                                                       Special Assistant United States Attorney
28
                                                        1
29

30
 1
                                               ORDER
 2
     IT IS HEREBY ORDERED that Case No. 1:19-po-00087-SAB [Citation # F5384094 CA/42] against
 3

 4 NICOLE A. NAUMCHEFF be dismissed, without prejudice, in the interest of justice.

 5

 6 IT IS SO ORDERED.

 7
     Dated:   December 19, 2019
 8                                               UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                   2
29

30
